 
EXHIBIT 10.1


 
January 25, 2013
 

 
Mr. Stephen F. Edwards
c/o Cosi, Inc.
1751 Lake Cook Road, Suite 600
Deerfield, Illinois  60015
 
Re:  Executive Chair; Board of Directors; Cosi, Inc.
 
 
Dear Mr. Edwards:
 
This letter confirms our agreement with respect to your re-appointment as
Executive Chair of the Board of Directors (the “Board”) of Cosi, Inc., a
Delaware corporation (the “Company”), effective as of January 1, 2013.
 
The Board has asked you to serve as Executive Chair of the Board, effective as
of January 1, 2013, and you agree to accept that position.  In the capacity of
Executive Chair, you will:


·  
Serve as the lead director of the Board, chair the meetings of the Board and
otherwise administer the affairs of the Board;



·  
Serve as the primary liaison between the Board and the Company’s management;



·  
Provide guidance to the Chief Executive Officer of the Company (the “CEO”) and
other management in the development of the Company’s strategic plan and annual
budget;



·  
Support the senior management’s interactions with stockholders, analysts and
other external constituencies; and



·  
Lead the evaluation of any significant transactions.

 
As Executive Chair, you will serve at the pleasure of the Board.  Your
appointment as Executive Chair may be terminated at any time by the Board and
will terminate unless renewed at the end of one year.  As remuneration for your
service as Executive Chair, you will receive base compensation at a rate of
$100,000 per annum, payable in accordance with the Company’s practices.  You
will also be eligible to receive, as a long-term incentive, 100,000 shares of
restricted common stock of the Company, with the grant date being the date this
Agreement is fully executed by the Company and Mr. Edwards.  This grant will
vest as follows:  25,000 shares will vest on March 31, 2013; another 25,000
shares will vest on June 30, 2013; another 25,000 shares will vest on September
30, 2013; and the remaining 25,000 shares will vest on December 31, 2013, it
being understood and agreed that if for any reason you shall cease to be
Executive Chair, any shares remaining unvested as of that time shall be
forfeited.
 
As Executive Chair, it is understood and agreed that you will spend an
appropriate amount of time at the Company’s executive offices in Deerfield,
Illinois.  Any reasonable business expenses you actually incur, as Executive
Chair, will be reimbursed according to policies the Company may adopt from time
to time upon periodic presentation by you to the Company of an itemized account
including reasonable substantiation of such expenses.
 
Throughout the duration of your services as Executive Chair you will continue to
receive all the benefits and remuneration other members of the Board
receive.  In addition, you shall participate in any benefit plans and programs
the Company may maintain, from time to time, for members of the Board.
 
This Agreement and the rights and obligations of the parties to it shall be
governed by and construed in accordance with the laws of the State of
Illinois.  This Agreement constitutes the entire agreement and understanding
between you and the Company and Board in connection with your service as
Executive Chair. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the
 
 
 

--------------------------------------------------------------------------------

 
 
same agreement; provided that a facsimile signature or signature delivered by
e-mail in a “.pdf” format data file shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original signature.
 
If the foregoing accurately sets forth the terms and conditions of your
engagement as Executive Chair of the Board of Directors of Cosi, Inc., please so
indicate by executing this letter in the space provided below.
 

 
Very truly yours, 
     
COSI, INC. 
         
By: /s/Carin
Stutz                                                                                   
 
Name:  Carin Stutz
 
Title:    CEO & President





Accepted and agreed:
             
/s/_Stephen F.
Edwards                                                                                 
 
Mr. Stephen F. Edwards
     
Date:  January 31,
2013                                                                                    
 






--------------------------------------------------------------------------------